                                                                                                   E-FILED
                                                                   Tuesday, 28 January, 2020 12:55:35 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

CHAR M. SHUNICK,                            )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 19-4244
                                            )
GALESBURG POLICE                            )
DEPARTMENT, et. al.,                        )
  Defendants                                )

                                  MERIT REVIEW ORDER

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         The pro se Plaintiff claims the Galesburg Police Department, Officer Patrick

Kysler, Lieutenant Darren Worsfield, “the City of Knox County,” and Judge Scott

Shipplett have violated his constitutional rights. (Comp., p. 3).

         Plaintiff says on an unspecified day, Police Officer Patrick Kysler pulled Plaintiff

over for a traffic stop and gave him a ticket for driving on a suspended license. Plaintiff

says the officer should have given him the ticket and let him go, but instead the officer

took Plaintiff to the County Jail.
       Once at the jail, Officer Kysler and his supervisor, Officer Worsfield, then tried to

obtain a search warrant. However, Plaintiff says since he was not under arrest, there

was no basis for a warrant. Plaintiff says his attorney informed the officers they could

not search Plaintiff, but it is unclear when and how Plaintiff’s attorney was involved in

this discussion. Nonetheless, Plaintiff claims the exchange angered the officers.

       Therefore, Defendant Worsfield instructed Defendant Kysler to arrest Plaintiff on

the “fake charge” of felony obstruction of justice. (Comp., p. 5). Plaintiff further claims

the officers wanted to perform a strip search to find marijuana, but it is unclear if the

officers found anything during the search or if Plaintiff faced any additional charges.

       Plaintiff next claims Judge Shipplett apparently learned during the preliminary

hearing of all the “illegal things” the officers did, but the Judge still revoked Plaintiff’s

bond based on the criminal charges. (Comp., p. 5). Plaintiff then discusses the

difficulties he has faced during his three months in jail. Plaintiff is suing based on the

“illegal strip searches/arrest.” (Comp., p. 7).

       There are several problems with Plaintiff’s claims. First, Plaintiff has not

provided the date of the alleged offense. Second, Plaintiff cannot proceed with his

claims against some of the named Defendants. For instance, Plaintiff has failed to

articulate a claim against Defendant Judge Shipplett because judges “enjoy absolute

immunity from damages liability for acts performed in their judicial capacities.” See

Dennis v Sparks, 449 U.S. 24 (1980);. See Stump v Sparkman, 435 U.S. 349, 359 (1978). In

addition, Plaintiff has not articulated an official capacity claim which would allow him
to sue a either the Galesburg Police Department or the relevant city. See Monell v. Dept.

of Social Services, 436 U.S. 658, 694 (1978).

       Third, if Plaintiff was ticketed for driving on a suspended license, then the police

officer could not simply allow Plaintiff to leave and continue driving. In addition,

depending on the seriousness of the violation, driving on a suspended license can be a

felony offense which would require his arrest. See 625 ILCS 5/6-303.

       Fourth, it appears Plaintiff is still in custody. If his criminal case is still pending,

this Court must abstain from taking jurisdiction over any federal constitutional claims

which could interfere with those proceedings. See Younger v. Harris, 401 U.S. 37 (1971).

Plaintiff’s allegations of false charges and an illegal search raise constitutional issues

which may be litigated during his state court criminal case. See Simpson v. Rowan, 73 F.3d

134, 138 (7th Cir.1995). Plaintiff should discuss his claims with the attorney who is

representing him in his state court criminal case.

       Furthermore, since Plaintiff is requesting monetary relief in this case, this Court

would be required to stay the proceedings until his state court case is complete. See

Gakuba v. O'Brien, 711 F.3d 751, 753 (7th Cir. 2013).

       However, Plaintiff must first clearly articulate his claims, before any further

action is taken in this case. Rather than ask Plaintiff to file an amended complaint, the

Court will ask Plaintiff to provide a response to the following questions.

       1) What day was Plaintiff arrested?
       2) What criminal charges were brought against the Plaintiff? Plaintiff should list

       any charge filed after his arrest and indicate the date he is accused of committing

       each crime alleged.

       3) Are Plaintiff’s charges still pending? If not, what was the outcome? In other

       words, was Plaintiff found guilty of any offense or did Plaintiff plead guilty to

       any offense? Were any charges dismissed or was Plaintiff found not guilty of any

       charge? If Plaintiff’s charges are still pending, is there a date set for

       trial?

       Plaintiff must number his answers to the questions and provide a brief, clear

response to each question. Plaintiff must provide his written response within 21 days of

this order. If Plaintiff fails to file a written response, his case may be dismissed for

failure to follow a Court order and failure to prosecute his litigation with due diligence.

       IT IS THEREFORE ORDERED:

       1) The Court has reviewed Plaintiff’s allegations pursuant to 28 U.S.C. §1983.

       Plaintiff is alleging Defendants Kysler and Worsfield violated his constitutional

       rights based on a false arrest and illegal search. However, before the Court can

       consider whether this case should be stayed pending resolution of the state court

       criminal case, Plaintiff must provide specific answers to the questions posed in

       this order to clarify his intended claims.

       2) Plaintiff must provide his written response within 21 days or on or before

       February 19, 2020. If Plaintiff does not file a written response on or before
      February 19, 2020, or if Plaintiff ignores the Court’s directions, his case will be

      dismissed.

      2) Plaintiff must also immediately notify the Court in writing of any change in

      his mailing address or telephone number. Failure to provide this information

      will also result in the dismissal of this lawsuit.

      3) The Clerk of the Court is directed to dismiss Defendants Galesburg Police

      Department, City of Knox County, and Judge Scott Shipplett for failure to

      state a claim upon which relief can be granted. The Clerk is also to reset the

      internal merit review deadline within 21 days of this order.

Entered this 28th day of January, 2020.


                               s/ James E. Shadid
                     _________________________________________
                                  JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE
